                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION


UNITED STATES OF AMERICA

vs.                                                      CRIMINAL NO. 4:19cr22-NBB-JMV-2

TIMOTHY BLISSETT


                             ORDER SUBSTITUTING COUNSEL

       The Federal Public Defender has moved for an order substituting counsel in the above-

styled and numbered cause due to a potential conflict of interest. The Office of the Federal Public

Defender contacted John H. Daniels on September 27, 2019, who agreed to be appointed as

counsel to represent this defendant in his cause to eliminate any possibility of a conflict of interest

and John H. Daniels agreed to be substituted as counsel for the defendant.

       Therefore, IT IS HEREBY ORDERED AND ADJUDGED that:

       The Office of the Federal Public Defender is hereby released from the obligation of the

representation of this defendant and any other responsibilities concerning the above-styled and

numbered cause and that John H. Daniels is hereby substituted as counsel of record for the

defendant in this cause.

       IT IS SO ORDERED this the 27th day of September 2019.




                                                                      RATE JUDGE
